 Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 1 of 74




                                                                             General Index Search

                      c Search Form I I e Court Records Menu


Summary                   Dockets                 Alerts Jima, Summon Ticklers


  Docket List

  01 2021 CA 000606 - CIRCUIT CIVIL - DIV J (JUDGE KEIM)
  EDMONDS, DONNA -VS- BEST BUY STORES LP




  06/17/2021   NOTICE or TAKING DEPOSITION DUCES TECUM                                                                       2
  06/11/2021   NOTICE OF SERVING PROPOSAL FOR SETTLEMENT                                                                     2
  05/07/2021   DEFENDANTS NOTICE OF;SERVING UNVERIFIED ANSWERS TO PLAINTIFFS FIRST SET OF INTERROGATORIES                    2
  05/07/2021   DEFENDANTS RESPONSE TO PLAINTIFFS REQUEST FOR PRODUCTION                                                      7
  05/07/2021   DEFENDANTS PRIVII_EGE LOG IN RESPONSE TO PLAINTIFFS REQUEST FOR PRODUCTION                                    2
  05/05/2021   PLAINTIFFS RESPONSE TO DEFENDANTS FIRST REQUEST FOR PRODUCTION                                                5
  05/05/2021   PLAINTIFFS NOTICE OF SERVING ANSWERS TO DEFENDANTS INTERROGATORIES                                            2
  04/19/2021   DEFENDANTS RESPONSES TO PLAINTIFFS REQUEST FOR ADMISSIONS                                                     3
  03/18/2921   NOTICE OF SERVICE OF FIRST SET OP INTERROGATORIES TO DEFENDANT BEST BUY STORES, L.P.                          2
  03/18/2021   PLAINTIFF'S REQUEST FOR PRODUCTION TO DEFENDANT BEST BUY STORES, LP.                                          8
  03/18/2021   PLAINTIFFS REQUEST FOR ADMISSIONS TO DEFENDANT BEST BUY STORES, L.P.                                          2
  03/17/2021   DEFENDANTS ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFFS COMPLAINT                                            3
  03/082021    DEFENDANTS FIRST REQUEST FOR PRODUCTION TO PLAINTIFF DONNA EDMONDS.                                           12
  03/08/2021   NOTICE OF SERVICE OF DEFENDANTS FIRST INTERROGATORIES TO PLAINTIFF DONNA EDMONDS                              2
  03/08/2021   AFFIDAVIT OF SERVICE OF PROCESS SERVED ON 2/25/21 -
               BEST BUY STORES LP (DEFENDANT):
  03/04/2021   NOTICE OF APPEARANCE AND DESIGNATION OF EMAIL ADDRESSES FOR SERVICE OF DOCUMENTS                              2
  02/24/2021   20 DAY SUMMONS ISSUED TO                                                                     $10.00   $0.00
               BEST BUY STORES, LP DIB/A BEST BUY
               Rer,eipt: 486587 Date: 02/24/2021.
  02/24/2021   CIVIL. COVER SHEET JURY TRIAL REQUESTED
 02/2412021    COMPLAINT
               R eceipt 466587 Date: 02/24/2021
             Case 1:21-cv-00114-MW-GRJ
Filing # 121942072                       Document
                   E-Filed 02/23/2021 05:27:17 PM1-1 Filed 07/09/21 Page 2 of 74

                                                                IN THE CIRCUIT COURT, SEVENTH
                                                                JUDICIAL CIRCUIT, IN AND FOR
                                                                ALACHUA COUNTY, FLORIDA

                                                                CASE NO.: 01-2021-CA-0505
                                                                DIVISION: J

        DONNA EDMONDS,

                        Plaintiff,

        vs.


        BEST BUY STORES, L.P.
        d/b/a BEST BUY

                       Defendant.


                                                    COMPLAINT

                COMES NOW the Plaintiff, DONNA EDMONDS, by and through her undersigned

        counsel, and sues Defendant, BEST BUY STORES, L.P., d/b/a BEST BUY (hereinafter "BEST

        BUY STORES, L.P."), and alleges:

                1.     This is an action for damages that exceed Thirty Thousand Dollars ($30,000.00),

        exclusive of interest, costs and attorneys' fees.

               2.      At all times material hereto, Plaintiff, DONNA EDMONDS, was, and remains, a

        resident of Gilchrist County, Florida; however, at all times material hereto, Plaintiff, DONNA

        EDMONDS, was located and injured in Alachua County, Florida.

               3.      At all times material hereto, Defendant, BEST BUY STORES, L.P., was a

        Foreign Limited Partnership authorized to conduct business in Alachua County, Florida.

               4.      At all times material hereto, including November 29, 2019, BEST BUY STORES,

        L.P., owned, operated, and/or maintained a retail store doing business as "BEST BUY."

               5.      At all times material hereto, Defendant, BEST BUY STORES, L.P., owned,

        operated and/or maintained the "BEST BUY" retail store located at 3750 Southwest Archer Road,




                                      "2021 CA 000505" 121942072 Filed at Alachua County Clerk 02/24/2021 08:15:00 AM EST
    Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 3 of 74


Gainesville, Alachua County, Florida (which, hereafter, may be referred to as the "premises" or the

"subject premises"), said business being that of a store open to the general public, including the

Plaintiff, DONNA EDMONDS, herein.

        6.       At all times material to this cause of action, Defendant, BEST BUY STORES, L.P.,

had possession and control of the subject premises where the incident described in this Complaint

occurred.

       7.        On or about November 29, 2019, Plaintiff, DONNA EDMONDS, visited

Defendant's premises located at the above address as a patron or customer and as such was a

business invitee on the premises.

        8.       At said time and place, Plaintiff, DONNA EDMONDS, was walking into

Defendant's business. Said business had placed metal barriers in front of the store entrance in

anticipation of "Black Friday" crowds. Said metal barriers were not properly installed and

secured to the ground. Specifically the leg of one of the barriers was slightly raised off the

ground and Plaintiff tripped over the barrier, causing injury.

       9.        At said time and place, Plaintiff was a patron or customer at Defendant's

business, lawfully upon the premises of the Defendant, BEST BUY STORES, L.P., who

therefore owed Plaintiff a duty to exercise reasonable care for her safety.

       10.       At said time and place, Defendant, BEST BUY STORES, L.P., breached its duty

owed to Plaintiff by committing one or more of the following omissions or commissions:

       a) Negligently failing to maintain or adequately maintain the premises, thus creating an

             unreasonably dangerous condition to members of the public utilizing said premises,

             including the Plaintiff herein, to wit: BEST BUY employees failed to properly and/or
    Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 4 of 74


               adequately anchor the metal barriers used on the premises, thus creating an

               unreasonably dangerous condition for patrons, including the Plaintiff;

         b) Negligently failing to inspect or adequately inspect the premises, as specified above,

               to ascertain whether the subject metal barriers as described above constituted a hazard

               to customers utilizing said premises, including the Plaintiff herein, thus creating an

               unreasonably dangerous condition to the Plaintiff;

         c) Negligently failing to warn or adequately warn the Plaintiff of the above-described

               dangerous condition of the premises, when Defendant knew or through the exercise

               of reasonable care should have known the metal barriers were not properly anchored

               to the ground and that said condition was unreasonably dangerous and that Plaintiff

               was unaware of same; and

         d) Negligently failing to correct or adequately correct the unreasonably dangerous

               condition of the subject metal barriers as described above, when said condition was

               either created by the Defendant's employees, known to Defendant or had existed for

               a sufficient length of time such that Defendant should have known of same had

               Defendant exercised reasonable care.

         11.      As a result, while Plaintiff was visiting Defendant's, BEST BUY STORES, L.P.,

store, the Plaintiff tripped over a raised leg on a metal barrier, sustaining injuries as set forth

below.

         12.      As a direct and proximate result of the negligence of Defendant, BEST BUY

STORES, L.P., the Plaintiff suffered bodily injury in and about her body, resulting in pain and

suffering, disability, disfigurement, permanent and significant scarring, mental anguish, loss of the

capacity for the enjoyment of life, expense of hospitalization, medical and nursing care and
    Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 5 of 74


treatment, loss of earning, loss of the ability to earn money, and aggravation of previously existing

condition. The losses are either permanent or continuing and Plaintiff will suffer the losses in the

future.

          WHEREFORE, the Plaintiff, DONNA EDMONDS, demands judgment against

Defendant, BEST BUY STORES, L.P. d/b/a BEST BUY, for damages, costs of this action,

interest, and such other and further relief as this Court may deem meet and just, and demands a

trial by jury on all issues so triable.

                                   DEMAND FOR JURY TRIAL

          Plaintiff, DONNA EDMONDS, demands trial by jury on all issues so triable.

                                              MORGAN & MORGAN

                                              /s/ Jeffrey M. Moody
                                              JEFFREY M. MOODY, ESQ.
                                              FBN: 0160570
                                              76 South Laura Street, Suite 1100
                                              Jacksonville, Florida 32202
                                              Primary: imoody forthepeople.com
                                              Secondary: sbuckland(Oorthepeople.com
                                              Phone: (904) 398-2722
                                              Facsimile: (904) 361-4473
                                              Attorney for Plaintiff
             Case 1:21-cv-00114-MW-GRJ
Filing # 121942072                       Document 1-1 Filed 07/09/21 Page 6 of 74
                   E-Filed 02/23/2021 05:27:17 PM




         FORM 1.997.       CIVIL COVER SHEET

         The civil cover sheet and the information contained in it neither replace nor supplement the filing
         and service of pleadings or other documents as required by law. This form must be filed by the
         plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
         to section 25.075, Florida Statutes. (See instructions for completion.)


               I.       CASE STYLE

                              IN THE CIRCUIT COURT OF THE EIGHTH JUDICIAL CIRCUIT,
                                IN AND FOR ALACHUA COUNTY, FLORIDA

        DONNA EDMONDS
        Plaintiff                                                                Case #     01-2021-CA-0505
                                                                                 Judge        DIVISION J
        vs.
       BEST BUY STORES, L.P.
        Defendant



                 II.      AMOUNT OF CLAIM
       Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of
       the claim is requested for data collection and clerical processing purposes only. The amount of the claim
       shall not be used for any other purpose.

        ❑ $8,000 or less
        ❑ $8,001 - $30,000
        ❑ $30,001- $50,000
        ❑ $50,001- $75,000
        ❑ $75,001 - $100,000
        El over $100,000.00

               III.    TYPE OF CASE           (If the case fits more than one type of case, select the most
        definitive category.) If the most descriptive label is a subcategory (is indented under a broader
        category), place an x on both the main category and subcategory lines.




                                       "2021 CA 000505" 121942072 Filed at Alachua County Clerk 02/24/2021 08:15:00 AM EST
    Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 7 of 74



CIRCUIT CIVIL

❑ Condominium
❑ Contracts and indebtedness
❑ Eminent domain
❑ Auto negligence
• Negligence—other
       ❑ Business governance
       ❑ Business torts
       ❑ Environmental/Toxic tort
       ❑ Third party indemnification
       ❑ Construction defect
       ❑ Mass tort
       ❑ Negligent security
       ❑ Nursing home negligence
       • Premises liability commercial
       ❑ Premises liability—residential
❑ Products liability
❑ Real Property/Mortgage foreclosure
     ❑ Commercial foreclosure
     ❑ Homestead residential foreclosure
     ❑ Non-homestead residential foreclosure
     ❑ Other real property actions

❑Professional malpractice
      ❑ Malpractice business
      ❑ Malpractice medical
      ❑ Malpractice—other professional
❑ Other
      ❑ Antitrust/Trade regulation
      ❑ Business transactions
      ❑ Constitutional challenge—statute or ordinance
      ❑ Constitutional challenge—proposed amendment
      ❑ Corporate trusts
      ❑ Discrimination—employment or other
      ❑ Insurance claims
      ❑ Intellectual property
      ❑ Libel/Slander
      ❑ Shareholder derivative action
      ❑ Securities litigation
      ❑ Trade secrets
      ❑ Trust litigation

COUNTY CIVIL

❑ Small Claims up to $8,000
❑ Civil
❑ Real property/Mortgage foreclosure

                                               2
     Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 8 of 74



 ❑ Replevins
 ❑ Evictions
       ❑ Residential Evictions
       ❑ Non-residential Evictions
 ❑ Other civil (non-monetary)

                                      COMPLEX BUSINESS COURT

This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
Administrative Order. Yes ❑ No Ei

        IV.   REMEDIES SOUGHT (check all that apply):
        El Monetary;
        ❑ Nonmonetary declaratory or injunctive relief;
        ❑ Punitive

         V.     NUMBER OF CAUSES OF ACTION: [ ]
         (Specify)

           1
         VI.    IS THIS CASE A CLASS ACTION LAWSUIT?
                ❑ yes
                El no

         VII.   HAS NOTICE OF ANY KNOWN RELATED CASE BEENFILED?
                El no
                ❑ yes If "yes," list all related cases by name, case number, and court.

         VIII. IS JURY TRIAL DEMANDED IN COMPLAINT?
               M yes
               ❑ no

I CERTIFY that the informationIhave provided in this cover sheet is accurate to the best of
my knowledge and belief, and thatIhave read and will comply with the requirements of
Florida Rule of Judicial Administration 2.425.

 Signature: s/ Jeffrey Mitchell Moody                   Fla. Bar # 160570
                 Attorney or party                                     (Bar # if attorney)

Jeffrey Mitchell Moody                                   02/23/2021
 (type or print name)                            Date




                                                  3
             Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 9 of 74
Filing # 121942072 E-Filed 02/23/2021 05:27:17 PM



                                                                   IN THE CIRCUIT COURT, SEVENTH
                                                                   JUDICIAL CIRCUIT, IN AND FOR
                                                                   ALACHUA COUNTY, FLORIDA

                                                                   CASE NO.: 01-2021-CA-0505
                                                                   DIVISION: .1

        DONNA EDMONDS,

                         Plaintiff,

        vs.

        BEST BUY STORES, L.P.
        d/b/a BEST BUY

                         Defendant.


                                                        SUMMONS
        THE STATE OF FLORIDA:

        To Each Sheriff of the State:

                 YOU ARE HEREBY COMMANDED to serve this Summons and a copy of the Complaint in
        this action on Defendant:

                                        BEST BUY STORES, L.P. d/b/a BEST BUY
                                        c/o C T Corporation System, Registered Agent
                                                1200 South Pine Island Road
                                                    Plantation, FL 33324

        Each Defendant is required to serve written defenses to the Complaint or petition on Jeffrey Moody,
        Esquire, whose address is Morgan & Morgan, P.A., 76 South Laura Street, Suite 1100, Jacksonville,
        Florida 32202, within twenty (20) days after service of this Summons on that Defendant, exclusive of the
        day of service, and to file the original of the defenses with the Clerk of this Court either before service on
        Plaintiffs attorney or immediately thereafter. If a Defendant fails to do so, a default will be entered
        against that Defendant for the relief demanded in the Complaint or petition.

                WITNESS my hand and the Seal of said Court this z5th day of           February       , 2021.
                                                                   J.K. "JESS" IRBY, ESQ.
                                                                   As Clerk of said Court



                                                                      Deputy Clerk
                                                                          J.K. "JESS" IRBY, ESQ.
                                                                          CLERK OF THE CIRCUIT COURT
                                                                          CIVIL DIVISION
                                                                          201 E UNIVERSITY AVE
                                                                          GAINESVILLE, FL 32601



                                         "2021 CA 000505" 121942072 Filed at Alachua County Clerk 02/24/2021 08:15:00 AM EST
    Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 10 of 74



                                              IMPORTANT
         A lawsuit has been filed against you. You have 20 calendar days after this summons is served on
you to file a written response to the attached complaint with the clerk of this court. A phone call will not
protect you. Your written response, including the case number given aboye and the names of the parties,
must be filedIyou want the court to hear your side of the case. If you do not file your response on time,
you may lose the case, and your wages, money, and property may thereafter be taken without further
warning from the court. There are no other legal requirements. You may want to call an attorney right
 away. If you do not know an attorney, you may call an attorney refen-al service or a legal aid office (listed
in the phone book). If you choose to file a written response yourself, at the same time you file your
written response to the court you must also mail or take a copy of your written response to the
"Plaintiff/Plaintiff s Attorney" named below.

                                             IMPORTANTE
        Usted ha sido demandado legalmente. Tiene veinte (20) dias, contados a partir del recibo de esta
notificacion, para contester la demanda adjunta, por escrito, y presentarla ante este tribunal. Una llamanda
telefonica no lo protegera; si usted desea que el tribunal considere su defense, debe presenter su respuesta
por escrito, incluyendo el numero del caso y los nombres de las partes interesadas en dicho caso. Si usted
no contesta la demanda a tiempo, pudieses perder el caso y podria ser despojado de sus ingresos y
propiedades, o privado de sus derechos, sin previo aviso del tribunal. Existen otros requisitos legais. Si lo
desea, puede usted consultar a un abogado immediatamente. Si no conoce a un abogado, puede llamar a
una de las oficinas de asistencia legal que aparecen en la guia telefonica. Si desea responder a la demanda
por su cuenta, al mismo tiempo en que presenta su respuesta ante el tribunal, deberea usted enviar por
con-eao o entregar una copia de su respuesta a la persona denominada abajo como "Plaintiff/Plaintiff s
Attorney." (Demandate o Abogado del Demanadante).

                                                IMPORTANT
         Des poursuites juficiaries ont ete enterprises contre vous. Yous avez 20 jours consecutifs a partir
de la date de l'assignation de cet'te citation pour deposer une reponse ecrite a la plainte ci-jointe aupres de
ce Tribunal. Un simple coup de telephone est insuffisant pour vous proteger; vous etes oblige de deposer
votre reponse ecrite, avec mention du numero de dossier ci-dessus et du nom des parties nommees ici, si
vous souhaitez que le Tribunal entende votre cause. Si vous ne deposez pas votre reponse ecrite dans le
relai requis, vous resquez de perdue la cause ainsi que votre salaire, votre argent, et vos biens peuvent etre
saisis par la suite, sans aucun preavis ulterieur du Tribunal. Il y a d'autres obligations juridiques et vous
pouvez requerir les services immeidats d'un avocet. Si vous ne connaissez pas d'avacat, vous pourriez
telephoner a un service de reference d'avocats ou a un bureau d'assistance juridique (figurant a l'annuaire
de telephones). Si vous choisissez de deposer vous-meme une reponse ecrite, il vous faudra egalement,
en meme temps que cette formalite, faire parvenir ou expediter une copie au carbone ou une photocopie
de votre reponse ecrite an "Plaintiff/Plaintiff s Attorney" (Plaignant ou a son avocat) nomme ci-dessous.


MORGAN & MORGAN, P.A.
JEFFREY MITCHELL MOODY, ESQUIRE
Florida Bar No. 160570
76 South Laura Street, Suite 1100
Jacksonville, Florida 32202
Phone: (904) 398-2722
Fax: (904) 361-4473
Attorney for Plaintiff
            Case 1:21-cv-00114-MW-GRJ
Filing # 122514601                      Document
                   E-Filed 03/04/2021 02:40:45 PM1-1 Filed 07/09/21 Page 11 of 74



                                                              IN THE CIRCUIT COURT, SEVENTH
                                                              JUDICIAL CIRCUIT, IN AND FOR
                                                              ALACHUA COUNTY, FLORIDA

                                                              CASE NO.:        01-2021-CA-0505
                                                              DIVISON:         J

        DONNA EDMONDS,

               Plaintiff,

        vs.


        BEST BUY STORES, L.P.
        d/b/a BEST BUY,

               Defendant.


                        NOTICE OF APPEARANCE AND DESIGNATION
                    OF EMAIL ADDRESSES FOR SERVICE OF DOCUMENTS

               COMES NOW, Joseph B. Stokes, III, Esquire, of SAALFIELD SHAD, P.A., and files this

        Notice of Appearance as attorney of record in the above-captioned matter on behalf of the

        Defendant, BEST BUY STORES, L.P., d/b/a BEST BUY.

               Pursuant to Florida Rule of Judicial Administration 2.516(1)(A), Defendant hereby gives

        notice of the primary and secondary email addresses of its counsel as follows:

               Counsel's Name                        Joseph B. Stokes, III

               Primary Email Address:                jstokes@saalfieldlaw.com

               Secondary Email Addresses:            llovein@saalfieldlaw.com;
                                                     khosea@saalfieldlaw.com

               Tertiary Email Address:               rjcsmith@saalfieldlaw.com




                                    "2021 CA 000505" 122514601 Filed at Alachua County Clerk 03/04/2021 02:40:50 PM EST
   Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 12 of 74



                               CERTIFICATE OF SERVICE

      IHEREBY CERTIFY that a true and correct copy of the foregoing has been e-filed with

the Clerk of the Court by using the Florida Courts Portal system and furnished to the following

named addressees via email on this 4th day of March 2021:

       Jeffrey M. Moody, Esquire
       Morgan & Morgan, P.A.
       76 South Laura Street, Suite 1100
       Jacksonville, FL 32202
       Email: jmoody@forthepeople.com; sbuckland(&,forthepeople.com
       Telephone: 904-398-2722
       Facsimile: 904-361-4473
       Attorneys for Plaintiff

                                    SAALFIELD SHAD, P.A.

                                    /s/ Joseph B. Stokes, III

                                    JOSEPH B. STOKES, III, ESQUIRE
                                    Florida Bar Number: 897183
                                    Email (Primary) jstokes@saalfieldlaw.com
                                    Email (Secondary) llovein@saalfieldlaw.com;
                                    khosea@saalfieldlaw.com
                                    RUBY JO CATHERINE SMITH, ESQUIRE
                                    Florida Bar Number: 112741
                                    Email (Primary) rjcs@saalfieldlaw.com
                                    245 Riverside Avenue, Suite 400
                                    Jacksonville, FL 32202
                                    904-355-4401 (phone)
                                    904-355-3503 (facsimile)
                                    Attorneys for Defendant




                                              2
            Case 1:21-cv-00114-MW-GRJ
Filing # 122651922                      Document
                   E-Filed 03/08/2021 10:32:50 AM1-1 Filed 07/09/21 Page 13 of 74


        VERIFIED RETURN OF SERVICE                                                                                   Job # 2021001363

        Client Info:
       Morgan & Morgan, PA
       JEFFREY M. MOODY, ESQ.
       76 South Laura Street
       1100
       Jacksonville, Florida 32202

        Case Info:
       PLAINTIFF:                                                                                                         CIRCUIT COURT
       DONNA EDMONDS                                                                                                      Court Division: 3
        -versus-
       DEFENDANT:                                                                                               County of Alachua, Florida
       BEST BUY STORES, L.P. d/b/a BEST BUY                                                              Court Case # 01-2021-CA-0505
        Service Info:

       Date Received by Accurate Serve of Jacksonville: 2/25/2021 at 12:37 PM
       Service: IServed BEST BUY STORES, L.P. d/b/a BEST BUY C/O C T CORPORATION SYSTEM, REGISTERED AGENT
       With: SUMMONS; COMPLAINT
       by leaving with Donna Moch, AUTHORIZED TO ACCEPT

       At Business 1200 SOUTH PINE ISLAND ROAD PLANTATION, FL 33324
       Latitude: 26.087402, Longitude: -80.231614

       On 2/25/2021 at 02:00 PM
       Manner of Service: CORPORATE
       CORPORATE SERVICE: F.S. 48.081 (1)(a)(b)(c)(d), (2) or (3)

       I Joshua Wright acknowledge that I am authorized to serve process, in good standing in the jurisdiction wherein the process was
       served andI have no interest in the above action. Under penalties of perjury, Ideclare that I have read the foregoing document and
       that the facts stated in it are true.




                                                                              Joshua Wright
                                                                              Uc # 1548


                                                                              Accurate Serve of Jacksonville
                                                                              4446 Hendricks Avenue, Suite 207
                                                                              Jacksonville, FL 32207

                                                                              Client # 9838615
                                                                              Job # 2021001363




                                                   1111141NOVIINE41i i
                                               "2021 CA 000505" 122651922 Filed at Alachua County Clerk 03/08/2021 10:32:53 AM EST
                                                                                                                                    1 of 1
             Case 1:21-cv-00114-MW-GRJ
Filing # 122649299                       Document
                    E-Filed 03/08/2021 10:13:40 AM1-1 Filed 07/09/21 Page 14 of 74



                                                              IN THE CIRCUIT COURT, SEVENTH
                                                              JUDICIAL CIRCUIT, IN AND FOR
                                                              ALACHUA COUNTY, FLORIDA

                                                              CASE NO.:        01-2021-CA-0505
                                                              DIVISON:         J

        DONNA EDMONDS,

               Plaintiff,

        vs.


        BEST BUY STORES, L.P.
        d/b/a BEST BUY,

               Defendant.


                           NOTICE OF SERVICE OF DEFENDANT'S
                   FIRSTINTERROGATORIES TO PLAINTIFF DONNA EDMONDS

               Defendant, BEST BUY STORES, L.P., d/b/a BEST BUY, hereby gives notice that

        Defendant's Interrogatories to Plaintiff, DONNA EDMONDS, numbered one (1) through twenty-

        eight (28), have been served upon Plaintiff, c/o Jeffrey M. Moody, Esquire, by Electronic Mail.

                                        CERTIFICATE OF SERVICE

              IHEREBY CERTIFY that a true and correct copy of the foregoing has been e-filed with

        the Clerk of the Court by using the Florida Courts Portal system and furnished to the following

        named addressees via email on this 8th day of March 2021:

               Jeffrey M. Moody, Esquire
               Morgan & Morgan, P.A.
               76 South Laura Street, Suite 1100
               Jacksonville, FL 32202
               Email: jmoody(&,forthepeople.com; sbuckland(&,forthepeople.com
               Telephone: 904-398-2722
               Facsimile: 904-361-4473
               Attorneys for Plaintiff




                                    "2021 CA 000505" 122649299 Filed at Alachua County Clerk 03/08/2021 10:13:44 AM EST
Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 15 of 74



                          SAALFIELD SHAD, P.A.

                          /s/ Joseph B. Stokes, III

                          JOSEPH B. STOKES, III, ESQUIRE
                          Florida Bar Number: 897183
                          Email (Primary) jstokes@saalfieldlaw.com
                          Email (Secondary) llovein@saalfieldlaw.com;
                          khosea(&,saalfieldlaw.com
                          RUBY JO CATHERINE SMITH, ESQUIRE
                          Florida Bar Number: 112741
                          Email (Primary) rjcsAsaalfieldlaw.com
                          245 Riverside Avenue, Suite 400
                          Jacksonville, FL 32202
                          904-355-4401 (phone)
                          904-355-3503 (facsimile)
                          Attorneys for Defendant




                                   2
            Case 1:21-cv-00114-MW-GRJ
Filing # 122649299                      Document
                   E-Filed 03/08/2021 10:13:40 AM1-1 Filed 07/09/21 Page 16 of 74



                                                                IN THE CIRCUIT COURT, SEVENTH
                                                                JUDICIAL CIRCUIT, IN AND FOR
                                                                ALACHUA COUNTY, FLORIDA

                                                                CASE NO.:       01-2021-CA-0505
                                                                DIVISON:        J

        DONNA EDMONDS,

                Plaintiff,

        vs.


        BEST BUY STORES, L.P.
        d/b/a BEST BUY,

                Defendant.
                                                 /

                        DEFENDANT'S FIRST REQUEST FOR PRODUCTION TO
                                PLAINTIFF DONNA EDMONDS

               Defendant, BEST BUY STORES, L.P., d/b/a BEST BUY, by and through its undersigned

        attorneys, hereby requests pursuant to Rule 1.350, Florida Rules of Civil Procedure, that Plaintiff,

        DONNA EDMONDS produce and permit Defendant to inspect and copy each of the following

        documents:

                1.     Medical bills, including but not limited to doctors, hospitals and prescriptions

        arising out of the alleged injuries which are the subject of your Complaint.

                2.     Income tax returns for the years 2016 through 2020, including W-2 forms filed.

                3.     Hospital records concerning any and all hospitalizations arising out of the alleged

        injuries to Plaintiff which are in your or your attorney's possession, custody or control.

                4.     Medical records from any doctors, nurses or other health care providers who have

        seen and/or treated Plaintiff as a result of the alleged injuries pled in the Complaint.




                                      "2021 CA 000505" 122649299 Filed at Alachua County Clerk 03/08/2021 10:13:44 AM EST
    Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 17 of 74




          5.    Medical reports, opinions or other written memoranda from doctors, nurses or other

health care providers, or expert witnesses containing information concerning the injuries and/or

damages allegedly sustained by Plaintiff which are in your or your attorney's possession, custody

or control.

          6.    Any and all photographs taken in relation to this incident.

          7.    Any and all statements obtained in relation to this case.

          8.    All documents which you anticipate you may utilize as exhibits in the trial of this

matter.

          9.    A copy of the front and back of all health insurance cards including Medicare,

Medicaid, and/or private health insurance carriers in possession of the Plaintiff at the time of the

accident and anytime thereafter.

          10.   All documents and payment information made by third party/collateral source lien

holders received by Plaintiff or Plaintiff's counsel in connection with the subject accident.

          11.   All documents sent by Plaintiff's counsel to any collateral source lien holders

advising them of the subject accident and/or putting said collateral source lien holder on notice.

          12.   All documents sent by Plaintiff or received by Plaintiff in connection with any

disability insurance in effect at the time of the subject accident.

          13.   An original Consent to Release directed to Centers for Medicare & Medicaid

Services (CMS) executed by Plaintiff. (Attached hereto).

          14.   An original Consent for Release of Information directed to Social Security

Administration executed by Plaintiff. (Attached hereto).




                                                  2
    Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 18 of 74



       15.      An original Authorization for the Use and Disclosure of Protected Health

Information directed to Florida Medicaid TPL Recovery Program executed by Plaintiff. (Attached

hereto).

       16.      An original Request for Copy of Tax Return IRS Form 4506 directed to the Internal

Revenue Service executed by Plaintiff. (Attached hereto).

       17.      Copies of all records related to any mental health treatment received by Plaintiff in

the last ten (10) years, including but not limited to, psychologists, psychiatrists, counselors or

therapists. This request specifically includes records of treatment for substance abuse, dependency

or addiction.

       18.      The shoes worn by the Plaintiff at the time of the incident alleged in Plaintiff s

Complaint.


                                 CERTIFICATE OF SERVICE

      IHEREBY CERTIFY that a true and correct copy of the foregoing has been e-filed with

the Clerk of the Court by using the Florida Courts Portal system and furnished to the following

named addressees via email on this 8th day of March 2021:

       Jeffrey M. Moody, Esquire
       Morgan & Morgan, P.A.
       76 South Laura Street, Suite 1100
       Jacksonville, FL 32202
       Email: jmoodyAforthepeople.com; sbuckland@forthepeople.com
       Telephone: 904-398-2722
       Facsimile: 904-361-4473
       Attorneys for Plaintiff


                                      SAALFIELD SHAD, P.A.

                                      /s/ Joseph B. Stokes, III

                                      JOSEPH B. STOKES, III, ESQUIRE


                                                 3
Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 19 of 74




                          Florida Bar Number: 897183
                          Email (Primary) jstokesAsaalfieldlaw.com
                          Email (Secondary) llovein@saalfieldlaw.com;
                          khosea@saalfieldlaw.com
                          RUBY JO CATHERINE SMITH, ESQUIRE
                          Florida Bar Number: 112741
                          Email (Primary) rjcsAsaalfieldlaw.com
                          245 Riverside Avenue, Suite 400
                          Jacksonville, FL 32202
                          904-355-4401 (phone)
                          904-355-3503 (facsimile)
                          Attorneys for Defendant




                                   4
                   Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 20 of 74

Form   4506                                           Request for Copy of Tax Return
(Novmeber 2020)                             ► Do not sign this form unless all applicable lines have been completed.                               OMB No. 1545-0429
                                               ► Request may be rejected if the form is incomplete or illegible.
Department of the Treasury
Internal Revenue Service                    ►For more information about Form 4506, visit www.irs.gov/form4506.

Tip. You may be able to get your tax return or return information from other sources. If you had your tax return completed by a paid preparer, they
should be able to provide you a copy of the return. The IRS can provide a Tax Return Transcript for many returns free of charge. The transcript
provides most of the line entries from the original tax return and usually contains the information that a third party (such as a mortgage company)
requires. See Form 4506-T, Request for Transcript of Tax Return, or you can quickly request transcripts by using our automated self-help service
tools. Please visit us at IRS.gov and click on "Get a Tax Transcript..." or call 1-800-908-9946.

   1a Name shown on tax return. If a joint return, enter the name shown first.                      lb First social security number on tax return,
                                                                                                       individual taxpayer identification number, or
                                                                                                       employer identification number (see instructions)


   2a If a joint return, enter spouse's name shown on tax return.                                   2b Second social security number or individual
                                                                                                       taxpayer identification number if joint tax return


   3 Current name, address (including apt., room, or suite no.), city, state, and ZIP code (see instructions)



   4 Previous address shown on the last return filed if different from line 3 (see instructions)



   5 If the tax return is to be mailed to a third party (such as a mortgage company), enter the third party's name, address, and telephone number.


Saalfield Shad, P.A., 245 Riverside Avenue, Suite 400, Jacksonville, FL 32202, Telephone No.: 904-355.4401, Fax No.: 904-355-3503
Caution: If the tax return is being sent to the third party, ensure that lines 5 through 7 are completed before signing. (see instructions).
  6     Tax return requested. Form 1040, 1120, 941, etc. and all attachments as originally submitted to the IRS, including Form(s) W-2,
        schedules, or amended returns. Copies of Forms 1040, 1040A, and 1040EZ are generally available for 7 years from filing before they are
        destroyed by law. Other returns may be available for a longer period of time. Enter only one return number. If you need more than one
        type of return, you must complete another Form 4506. ►                            1040
         Note: If the copies must be certified for court or administrative proceedings, check here                                                                        ❑
   7     Year or period requested. Enter the ending date of the tax year or period using the mm/dd/yyyy format (see instructions).
           12 / 31 / 2020                              12 / 31 / 2019                        12 / 31 / 2018                                 12 / 31 / 2017

           12 / 33. / 2016

   8     Fee. There is a $43 fee for each return requested. Full payment must be included with your request or it will
         be rejected. Make your check or money order payable to "United States Treasury." Enter your SSN, ITIN,
         or EIN and "Form 4506 request" on your check or money order.
    a Cost for each return                                                                                                                           43.00
    b Number of returns requested on line 7                                                                                                           5
    c Total cost. Multiply line 8a by line 8b                                                                                                                 215.00
   9    If we cannot find the tax return, we will refund the fee. If the refund should go to the third party listed on line 5, check here
Caution: Do not sign this form unless all applicable lines have been completed.
Signature of taxpayer(s). I declare that I am either the taxpayer whose name is shown on line la or 2a, or a person authorized to obtain the tax return
requested. If the request applies to a joint return, at least one spouse must sign. If signed by a corporate officer, 1 percent or more shareholder, partner,
managing member, guardian, tax matters partner, executor, receiver, administrator, trustee, or party other than the taxpayer, I certify that I have the authority to
execute Form 4506 on behalf of the taxpayer. Note: This form must be received by IRS within 120 days of the signature date.
~✓ Signatory attests that he/she has read the attestation clause and upon so reading
    declares that he/she has the authority to sign the Form 4506. See instructions.                                            Phone number of taxpayer on line
                                                                                                                               1a or 2a


                  Signature (see instructions)                                                  Date
Sign
Here         /P Print/Type name                                                                Title (if line la above is a corporation, partnership, estate, or trust)


                  Spouse's signature                                                            Date


                  Print/Type name
For Privacy Act and Paperwork Reduction Act Notice, see page 2.                                   Cat. No. 41721E                             Form 4506 (Rev. 11-2020)
Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 21 of 74
Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 22 of 74
Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 23 of 74
Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 24 of 74
Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 25 of 74
Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 26 of 74
Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 27 of 74
Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 28 of 74
Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 29 of 74
Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 30 of 74
            Case 1:21-cv-00114-MW-GRJ
Filing # 123336029                      Document 1-1 Filed 07/09/21 Page 31 of 74
                   E-Filed 03/18/2021 01:19:36 PM



                                                              IN THE CIRCUIT COURT, SEVENTH
                                                              JUDICIAL CIRCUIT, IN AND FOR
                                                              ALACHUA COUNTY, FLORIDA

                                                              CASE NO.:        1-2021-CA-0505
                                                              DIVISION:        J

        DONNA EDMONDS,

                       Plaintiff,

        vs.


        BEST BUY STORES, L.P.
        d/b/a BEST BUY

                       Defendant.



                              PLAINTIFF'S REQUEST FOR ADMISSIONS TO
                                 DEFENDANT BEST BUY STORES, L.P.

                COMES NOW the Plaintiff, DONNA EDMONDS, by and through the undersigned

        counsel, pursuant to Florida Rule of Civil Procedure 1.370, and hereby requests that Defendant,

        BEST BUY STORES, L.P., admit or deny the following within thirty (30) days from the date of

        service:

                      Please admit that on or about November 29, 2019, Plaintiff was lawfully upon your

        premises located at 3750 Southwest Archer Road, Gainesville, Alachua County, Florida.

                2.    Please admit that Plaintiff sustained injuries on Defendant's premises on November

        29, 2019.

                3.    Please admit that Plaintiff sustained permanent injuries on Defendant's premises on

        November 29, 2019, within a reasonable degree of medical probability resulting from the subject

        incident.




                                    "2021 CA 000505" 123336029 Filed at Alachua County Clerk 03/18/2021 01:19:39 PM EDT
    Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 32 of 74



        4.      Please admit that Plaintiff was not guilty of any comparative negligence in the

subject incident.

        5.     Please admit that Plaintiff incurred medical expenses for treatment of injuries

resulting from the subject incident.

        6.     Please admit that Plaintiffs medical expenses were reasonable and necessary for

the care and treatment of the injuries sustained in the subject incident.

        7.     Please admit that Defendant's agents and/or representatives were negligent in the

maintenance, operation, and/or repair of its property, which negligence resulted in injuries to

Plaintiff

                                 CERTIFICATE OF SERVICE

       IHEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to

Joseph B. Stokes, III, Esq., Saalfield Shad, PA, 245 Riverside Avenue, Suite 400, Jacksonville,

FL 32202, via the Florida Courts E-Filing Portal Service in accordance with Rule 2.516, Florida

Rules of Judicial Administration, this 18th day of March 2021.

                                              MORGAN & MORGAN

                                              /s/ Jeffrey M. Moody
                                              JEFFREY M. MOODY, ESQ.
                                              FBN: 0160570
                                              76 South Laura Street, Suite 1100
                                              Jacksonville, Florida 32202
                                              Primary: imoody@forthepeople.com
                                              Secondary: sbuckland(&forthepeople.com
                                              Phone: (904) 398-2722
                                              Facsimile: (904) 361-4473
                                              Attorney for Plaintiff
            Case 1:21-cv-00114-MW-GRJ
Filing # 123336354                      Document
                   E-Filed 03/18/2021 01:22:53 PM1-1 Filed 07/09/21 Page 33 of 74



                                                                 IN THE CIRCUIT COURT, SEVENTH
                                                                 JUDICIAL CIRCUIT, IN AND FOR
                                                                 ALACHUA COUNTY, FLORIDA

                                                                 CASE NO.:        1-2021-CA-0505
                                                                 DIVISION:        J

        DONNA EDMONDS,

                       Plaintiff,

        vs.


        BEST BUY STORES, L.P.
        d/b/a BEST BUY

                       Defendant.


                              PLAINTIFF'S REQUEST FOR PRODUCTION TO
                                  DEFENDANT BEST BUY STORES, L.P.

                COMES NOW the Plaintiff, DONNA EDMONDS, by and through the undersigned

        counsel and hereby requests that Defendant, BEST BUY STORES, L.P., produce for inspection

        and/or copying the documents set forth below. Defendant shall produce these documents at 76

        South Laura Street, Suite 1100, Jacksonville, Florida 32202, with thirty (30) days after service of

        this Request For Production.

                                                     I. Definitions

                A.     As used throughout this Request to Produce, the following terms are defined as

        follows:

               B.      "Document" is used in the broad sense and means any tangible object or thing that

        contains, conveys, or records information. Production is required of the original, or any copy if the

        original is not available, of any book, record, minutes of meetings, reports and/or summaries of

        interviews, reports and/or summaries of investigations; opinions or reports of consultants; opinions




                                       "2021 CA 000505" 123336354 Filed at Alachua County Clerk 03/18/2021 01:22:57 PM EDT
    Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 34 of 74



of counsel; communications of any nature, including internal company communications,

memoranda, telegrams, telexes, letters, notes of telephone conferences, agreements, reports or

summaries of negotiations, brochures, pamphlets, advertisements, circulars, trade letters, press

releases, drafts and revisions of drafts of documents, any written, printed, typed or other graphic

matter of any kind or nature, drawings, photographs, paper, communication, chart, tap, disk, card,

wire or other electronic or mechanical recording or transcript or any other instrument or device from

which information can be perceived, in the employees or agents, or known by Plaintiff to exist,

unless otherwise privileged.

        C.      "Document" also includes copies containing information in addition to that

contained on the original (such as notations, computations, attachments, etc.), and shall include all

copies of documents by whatever means made and whether or not claimed to be privileged or

otherwise excludable from discovery. To the extent that a request that a request calls for the

production of multiple identical documents or things, only one copy of each such identical

documents or things need be produced. Two copies are not identical if one of the copies has any

information, writing, printing, or other marks not present on the other of the copies.

        D.     If any tape, disk, card, wire, or other electronic or mechanical recording or transcript

or any computer program is produced, such documents as are necessity for the decoding, putting

back, printing out and/or interpretation thereof, and any other documents which are necessity to

convert such information into a useful and necessity to convert such information into a useful and

usable format shall also be produced, in order to make this request under Rule 1.350 meaningful and

genuine.
    Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 35 of 74



        E.       "Person" means any natural person, public or private corporation (whether or not

organized for profit), partnership, unincorporated association, governmental agency or body, or

other legal entity.

        F.      "Company" means any business or governmental entity to which this request is

addressed and includes all of its affiliated, subsidiaries, parents, divisions, successors in interest, and

predecessors as well as all of its directors, officers, principals, partners, employees, agents,

representatives, attorneys, any other persons working for or on behalf thereof, whether temporary or

pei 'anent, and any "person" in which Plaintiff has acquired an interest.

        G.      "Statement" means (1) any written statement made any a person and signed or

otherwise adopted or approved by him; or (2) any stenographic, mechanical, electrical, or other

recording, or a transcription thereof, which is a substantially verbatim recital of an oral statement

made by that person and recorded contemporaneously with the making of such oral statement.

        H.      As may be used in these Request "and" is conjunctive (meaning, e.g., A and B); and

"or" is disjunctive and inclusive (meaning, e.g., A or B, or both). No answer should be withheld, or

limited, because it refers or relates to only one, or to more than one, item in a request.

       I.       As may be used in this Request to Produce, the terms "trademark" and "service

mark" shall be considered interchangeable, and the term "mark" shall be considered to refer to any

trademark, service mark, trade name, or business designation, or any other word, symbol, design,

logo, title, or slogan used to identify the source of origin of products or services. References to

'products" or "goods" shall be considered to include services.
    Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 36 of 74



                                        I
                                        I. Claim of Privilege

       If any document or statement is withheld from this request under a claim of privilege, then

please furnish a list which identifies each document or statement for which privilege is claimed and

include the following information for each such document:

        1.     Description sufficient to identify.

       2.      The date(s).

       3.      The subject matter(s).

       4.      The sender(s) or author(s).

       5.      The recipient(s).

       6.      The persons to whom copies were furnished, together with their job titles.

       7.      The present depository-or person having custody of the document.

       8.      The nature and basis of privilege or immunity claimed.

       9.      The paragraph(s) of this request to which each such document or statement relates or

corresponds.

                       I
                       II. Grouping or Numbering ofItems Produced

       Pursuant to Fla. R. Civ. P. 1.350, it is requested that the document or other items submitted

in response to this Request to Produce be organized and labeled according to the individual

paragraphs of the request to which they are responsive, and within each group, arranged in

chronological order.

                          IV. Place, Time, and Manner of Response

       A response to this Request to Produce is due within thirty (30) days after service of this

Request to Produce, and shall be made at the offices of Morgan & Morgan, P.A., 76 South Laura

Street, Suite 1100, Jacksonville, FL 32202, or at such other place as the parties may agree.
    Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 37 of 74



Authentic copies of document may be supplied, provided that existing originals are available for

inspection, examination, and comparison.

      DEFENDANT SHALL PRODUCE THE FOLLOWINGITEMS AND MATTERS:

         1.       All statements made by any witnesses to the subject incident at the subject place of

business located at 3750 Southwest Archer Road, Gainesville, Alachua County, Florida.

         2.       All statements made by the Plaintiff pertaining to or concerning the subject incident.

         3.       All photographs of the area involved in the subject incident.

         4.       All photographs of the subject metal barriers involved in the subject incident.

         5.       A copy of any and all insurance agreements, insurance policies, or agreements of

any kind under which any person or company carrying on an insurance business may be liable to

satisfy part of all of a judgment that may be entered in this action or to indemnify or reimburse any

payments made to satisfy any such judgment or settlement, including but not limited to a certified

copy of the declarations sheet as to each such policy.

         6.       A copy of any incident/accident report or other documents done in the ordinary

course of business containing infoll tation about the incident alleged in the Complaint, completed by

you, or your agents, representatives, or employees surrounding the subject incident.

         7.       Any and all inspection or check-off sheets or other documents showing who

performed inspections, what kind of inspections were perfoimed, the times of the inspections, or

other information about the inspections that might have been done on the date of the subject

incident, as well as the five (5) days before the date of the subject incident in the area where the

Plaintiff fell.
    Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 38 of 74



        8.      Any and all documents relating to any inspections that may have been done on the

date of the subject incident, the five (5) days before the date of the subject incident, and the five (5)

days after the date of the subject incident at the Defendant's premises.

        9.      Time sheets, clock cards, or any other documents showing the hours and time

worked by any employees working on the date of the subject incident, with responsibilities for

inspecting the premises for dangerous conditions or maintaining the premises.

        10.     Inspection sheets and/or other documents for inspections that were used on the date

of the subject incident, or that are now used by employees at Defendant's premises for inspections.

        11.     A true and correct copy of any contract(s) or agreement(s) with any entity(ies) used

by Defendant with any responsibilities for inspecting your premises for dangerous conditions or for

training your employees about such.

        12.     A true and correct copy of any and all written inspection, maintenance procedures,

or policies in place on the date of the subject incident at Defendant's premises.

        13.     A true and correct copy of any and all safety manuals or videos, inspection manuals

or videos, or training manuals or videos that any employee who was working on the date of the

subject incident, with responsibilities for inspecting the premises for dangerous conditions or

maintaining the premises, may have received from Defendant.

        14.     A true and correct copy of your written procedure for inspection of the grounds,

sidewalks, pathways, common walkways, and landscaping that was in existence on the date of the

subject incident.

        15.     A true and correct copy of any document or list with the names, addresses, telephone

numbers, dates of birth, social security numbers, duties, responsibilities, and job descriptions of all
    Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 39 of 74



employees working for the Defendant with responsibilities for inspecting the premises for

dangerous conditions or maintaining the premises.

        16.      A true and correct copy of any document or list with the names, addresses, telephone

numbers, dates of birth, social security numbers, duties, responsibilities, and job descriptions of all

employees on duty at the subject location on the date of the subject incident.

        17.      A true and correct copy of any and all documents provided to the employees of the

Defendant who were on duty on the date of the subject incident, explaining maintenance and safety

precautions at Defendant's premises.

        18.      A true and correct copy of any and all written complaints or documents showing

claims or complaints made as to employees and/or customers and/or vendors falling or tripping on

Defendant's premises within the last five (5) years in a manner substantially similar to that alleged in

the Complaint.

        19.      A true and correct copy of any and all photographs taken of the incident scene.

        20.      Any and all footage from CCTV/security/surveillance cameras that depict the events

alleged in the complaint.

        21.      Any and all footage from CCTV/security/surveillance cameras that depict Plaintiff

regardless of location on the subject premises for the entire date of the subject incident.

        22.      Any and all footage from CCTV/security/surveillance cameras that depict the

subject incident.

        23.      Any and all footage from CCTV/security/surveillance cameras that depict the area

where the subject incident occurred for the period of time beginning four (4) hours immediately

prior to the subject incident, and ending four (4) hours immediately after the subject incident.
    Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 40 of 74



        24.     Any and all footage from CCTV/security/surveillance cameras located inside the

subject location for the entire interior of the premises for the 24-hour period of time immediately

preceding the subject incident.

        25.     List of all trip and fall incidents that occurred at the subject location for the three (3)

year period of time immediately preceding the subject incident.             (NOTE: for all responsive

incidents, please identify (i) date of incident; (ii) location in premises where the incident occurred;

and (iii) a brief description of the incident such that the Court can determine substantial similarity to

the subject incident).

        26.     Any and all documents including, but not limited to, rental agreements, purchase

orders, contracts, safety manuals, instruction manuals, or diagrams, regarding the rental/purchase of

the subject metal barriers.



                                  CERTIFICATE OF SERVICE

       IHEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to

Joseph B. Stokes, III, Esq., Saalfield Shad, PA, 245 Riverside Avenue, Suite 400, Jacksonville,

FL 32202, via the Florida Courts E-Filing Portal Service in accordance with Rule 2.516, Florida

Rules of Judicial Administration, this 18th day of March 2021.

                                                MORGAN & MORGAN

                                                /s/ Jeffrey M Moody
                                                JEFFREY M. MOODY, ESQ.
                                                FBN: 0160570
                                                76 South Laura Street, Suite 1100
                                                Jacksonville, Florida 32202
                                                Primary: jmoody@forthepeople.com
                                                Secondary: sbuckland@forthepeople.com
                                                Phone: (904) 398-2722
                                                Facsimile: (904) 361-4473
                                                Attorney for Plaintiff
            Case 1:21-cv-00114-MW-GRJ
Filing # 123337701                      Document
                   E-Filed 03/18/2021 01:34:10 PM1-1 Filed 07/09/21 Page 41 of 74



                                                               IN THE CIRCUIT COURT, SEVENTH
                                                               JUDICIAL CIRCUIT, IN AND FOR
                                                               ALACHUA COUNTY, FLORIDA

                                                               CASE NO.:       1-2021-CA-0505
                                                               DIVISION:       J

        DONNA EDMONDS,

                       Plaintiff,

        vs.


        BEST BUY STORES, L.P.
        d/b/a BEST BUY

                       Defendant.


                   NOTICE OF SERVICE OF FIRST SET OFINTERROGATORIES TO
                              DEFENDANT BEST BUY STORES, L.P.


               COMES NOW the Plaintiff, DONNA EDMONDS, by and through the undersigned

        counsel and hereby propounds upon Defendant, BEST BUY STORES, L.P., pursuant to Rule

        1.340, Florida Rules of Civil Procedure, the attached interrogatories numbered 1 — 18.



                                         CERTIFICATE OF SERVICE

               IHEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to

        Joseph B. Stokes, III, Esq., Saalfield Shad, PA, 245 Riverside Avenue, Suite 400, Jacksonville,

        FL 32202, via the Florida Courts E-Filing Portal Service in accordance with Rule 2.516, Florida

        Rules of Judicial Administration, this 18th day of March 2021.




                                     "2021 CA 000505" 123337701 Filed at Alachua County Clerk 03/18/2021 01:34:13 PM EDT
Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 42 of 74



                                MORGAN & MORGAN

                               /s/ Jeffrey M Moody
                               JEFFREY M. MOODY, ESQ.
                               FBN: 0160570
                               76 South Laura Street, Suite 1100
                               Jacksonville, Florida 32202
                               Primary: jmoodyAforthepeople.com
                               Secondary: sbuckland forthepeople.com
                               Phone: (904) 398-2722
                               Facsimile: (904) 361-4473
                               Attorney for Plaintiff




                                  2
            Case 1:21-cv-00114-MW-GRJ
Filing # 125125751                      Document
                   E-Filed 04/19/2021 07:43:10 AM1-1 Filed 07/09/21 Page 43 of 74



                                                              IN THE CIRCUIT COURT, SEVENTH
                                                              JUDICIAL CIRCUIT, IN AND FOR
                                                              ALACHUA COUNTY, FLORIDA

                                                              CASE NO.: 1-2021-CA-0505
                                                              DIVISION: J

        DONNA EDMONDS

                Plaintiff,

        vs.


        BEST BUY STORES, L.P.
        d/b/a BEST BUY,

                Defendant.


              DEFENDANT'S RESPONSES TO PLAINTIFF'S REQUEST FOR ADMISSIONS

               Defendant, Best Buy Stores, L.P., by and through its undersigned counsel, hereby

        responds to Plaintiff's Request for Admissions, and states as follows:

        1.     Please admit that on or about November 29, 2019, Plaintiff was lawfully upon your
               premises located at 3750 Southwest Archer Road, Gainesville, Alachua County, Florida.

               RESPONSE: Defendant is not reasonably able to admit or deny as written
               discovery has not been completed and Plaintiff has not been deposed.


        2.     Please admit that Plaintiff sustained injuries on Defendant's premises on November 29,
               2019.

               RESPONSE: Defendant is not reasonably able to admit or deny as written
               discovery has not been completed and Plaintiff has not been deposed.

        3.     Please admit that Plaintiff sustained peii tanent injuries on Defendant's premises on
               November 29, 2019, within a reasonable degree of medical probability resulting from the
               subject incident.

               RESPONSE: Defendant is not reasonably able to admit or deny as written
               discovery has not been completed and Plaintiff has not been deposed.




                                    "2021 CA 000505" 125125751 Filed at Alachua County Clerk 04/19/2021 08:15:00 AM EDT
     Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 44 of 74



4.     Please admit that Plaintiff was not guilty of any comparative negligence in the subject
       incident.

       RESPONSE: Denied.

5.     Please admit that Plaintiff incurred medical expenses for treatment of injuries resulting
       from the subject incident.

       RESPONSE: Defendant is not able to admit or deny as written as discovery has not
       been completed and Plaintiff has not been deposed.

6.     Please admit that Plaintiff's medical expenses were reasonable and necessary for the care
       and treatment of the injuries sustained in the subject incident.

       RESPONSE: Defendant is not able to admit or deny as written as discovery has not
       been completed and Plaintiff has not been deposed.

7      Please admit that Defendant's agents and/or representatives were negligent in the
       maintenance, operation, and/or repair of its property, which negligence resulted in
       injuries to Plaintiff.

       RESPONSE: Denied




                    [THIS SPACE LEFT BLANK INTENTIONALLY]




                                              2
   Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 45 of 74



                               CERTIFICATE OF SERVICE


      I HEREBY CERTIFY that a true and correct copy of the foregoing has been e-filed

with the Clerk of the Court by using the Florida Courts Portal system and furnished to the

following named addressees via email on this 19th day of April, 2021:

       Jeffrey M. Moody, Esquire
       Morgan & Morgan, P.A.
       76 South Laura Street, Suite 1100
       Jacksonville, FL 32202
       Email: jmoody@forthepeople.com; sbuckland@forthepeoplecom
       Telephone: 904-398-2722
       Facsimile: 904-361-4473
       Attorneys for Plaintiff

                                    SAALFIELD SHAD, P.A.



                                    JOSEPH B. STOKES, III, ESQUIRE
                                    Florida Bar Number: 897183
                                    RUBY JO CATHERINE SMITH, ESQUIRE
                                    Florida Bar Number: 112741
                                    245 Riverside Avenue, Suite 400
                                    Jacksonville, Florida 32202
                                    904/355-4401 (phone)
                                    904/355-3503 (facsimile)
                                    Email (Primary) jstokes@saalfieldlaw.com
                                    Email (Secondary) rjcsmith@saalfieldlaw.com
                                    Attorneys for Defendant, Best Buy Stores, L.P. d/b/a
                                    Best Buy




                                              3
             Case 1:21-cv-00114-MW-GRJ
Filing # 126224647                       Document
                    E-Filed 05/05/2021 02:12:57 PM1-1 Filed 07/09/21 Page 46 of 74



                                                              IN THE CIRCUIT COURT, SEVENTH
                                                              JUDICIAL CIRCUIT, IN AND FOR
                                                              ALACHUA COUNTY, FLORIDA

                                                              CASE NO.:       01-2021-CA-0505
                                                              DIVISON:        J

         DONNA EDMONDS,

                Plaintiff,

         vs.


         BEST BUY STORES, L.P.
         dib/a BEST BUY,

                Defendant.
                                               /

                             PLAINTIFF'S NOTICE OF SERVING ANSWERS TO
                                  DEFENDANT'SINTERROGATORIES

                YOU WILL PLEASE TAKE NOTICE that the Plaintiff, DONNA EDMONDS, by and

         through the undersigned counsel, has served answers to Defendant's Interrogatories numbered 1

         through 28 on defendant's counsel of record.

                                        CERTIFICATE OF SERVICE

               IHEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to

         Joseph B. Stokes, III, Esq., Saalfield Shad, PA, 245 Riverside Avenue, Suite 400, Jacksonville,

        FL 32202, via the Florida Courts E-Filing Portal Service in accordance with Rule 2.516, Florida

        Rules of Judicial Administration, this 5th day of May 2021.




                                    "2021 CA 000505" 126224647 Filed at Alachua County Clerk 05/05/2021 02:12:59 PM EDT
Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 47 of 74



                                MORGAN & MORGAN

                                /s/ Jeffrey M. Moody
                                JEFFREY M. MOODY, ESQ.
                                FBN: 0160570
                                76 South Laura Street, Suite 1100
                                Jacksonville, Florida 32202
                                Primary: imoodv@forthepeople.corn
                                Secondary: sbuckland@forthepeople.com
                                Phone: (904) 398-2722
                                Facsimile: (904) 361-4473
                                Attorney for Plaintiff
            Case 1:21-cv-00114-MW-GRJ
Filing # 126226352                      Document
                   E-Filed 05/05/2021 02:24:11 PM1-1 Filed 07/09/21 Page 48 of 74



                                                                 IN THE CIRCUIT COURT, SEVENTH
                                                                 JUDICIAL CIRCUIT, IN AND FOR
                                                                 ALACHUA COUNTY, FLORIDA

                                                                 CASE NO.:       01-2021-CA-0505
                                                                 DIVISON:        J

        DONNA EDMONDS,

               Plaintiff,

        vs.


        BEST BUY STORES, L.P.
        d/b/a BEST BUY,

               Defendant.
                                                  /

         PLAINTIFF'S RESPONSE TO DEFENDANT'S FIRST REQUEST FOR PRODUCTION

               COMES NOW the Plaintiff, DONNA EDMONDS, by and through the undersigned

        attorney, and in response to Defendant's First Request For Production, and states as follows:

                                          PRELIMINARY STATEMENT

               Plaintiff has not completed the investigation relating to this action, has not completed

        discovery in this action, and has not completed preparation for trial. As discovery proceeds,

        responsive dates, information, evidence, documents, and things may be discovered that are not

        set forth in these responses. These responses, therefore, are based on the information known and

        available at this time. Furthermore, these responses were prepared based on Plaintiff's good

        faith interpretation and understanding of the requests and are subject to correction for inadvertent

        errors or omissions, if any.

               Plaintiff reserves the right to amend or supplement these responses if Plaintiff obtains

        other or additional information.




                                       "2021 CA 000505" 126226352 Filed at Alachua County Clerk 05/05/2021 02:24:13 PM EDT
    Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 49 of 74



       Plaintiff reserves the right to refer to, conduct discovery with reference to, or offer into

evidence at the time of trial any and all facts, evidence, documents, and things developed during

the course of discovery and trial preparation, notwithstanding the reference to facts, evidence,

documents and things in these responses.

       Plaintiff reserves all objections as to the relevancy and materiality of any and all requests

and of any and all documents identified in these responses. Plaintiff further reserves the right to

object to the use of all such information, documents, and things, or the content thereof, in any

subsequent proceedings.

      Inadvertent production of any document or inadvertent disclosure of the content of any

document that is subject to a privilege shall not waive such privilege and shall not waive the

right of Plaintiff to object to the use of such document or the contents thereof in any subsequent

proceeding. Such inadvertent production or disclosure also shall not be construed to waive the

right of Plaintiff to object to discovery with respect to such document, its content, and subject

thereof, with respect to other documents or things or the contents and subject thereof, or with

respect to any other discovery, on any grounds.

       Plaintiff reserves the right to respond to each of the requests, in whole or in part, by

specifying the record(s) from which the answer to each such request may be derived or

ascertained, and will afford to Defendant a reasonable opportunity to examine, audit, or inspect

such record(s) and to make copies, compilations, abstracts, or summaries thereof.
    Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 50 of 74




                                   GENERAL OBJECTIONS

       These general objections are continuing in nature, and are hereby incorporated into the

specific responses set forth below. Without regard to objections made or not made in these

general objections, or in the specific objections to individual requests, Plaintiff reserves the right

to make any appropriate objections at any hearing or trial in this matter.

       1.      Plaintiff objects to the Requests for Production to the extent that they seek

information that is neither relevant to any of the claims or defenses asserted in this action nor

reasonably calculated to lead to the discovery of admissible evidence.

       2.      Plaintiff objects to the Requests for Production to the extent that they are overly

broad and unduly burdensome.

       3.      Plaintiff objects to each discovery request to the extent it requests information

and/or documents (that contain information) protected by the attorney-client or other privilege,

or which were prepared in anticipation of litigation or trial by or for Plaintiff's representatives or

which otherwise constitute "work product."

       4.      Plaintiff objects to the Requests for Production to the extent that they seek "all" or

"any" responsive information, because discovery has not yet been completed in this action.

       5.      The responses made herein to these discovery requests in no way waive:

               a.      Plaintiff's objections to competency, relevancy, materiality, privilege or
                       admissibility of the responses or documents or the subject matter thereof.
               b.      Plaintiff's objections to the use of such responses or documents, or to the
                       subject matter thereof, in any proceeding, including the trial of this or any
                       other action; or
               c.      Plaintiff's objections to any other document or discovery requests or to
                       any request for further responses to requests for production.
Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 51 of 74



                                    RESPONSES

   1.   Attached are all documents responsive to this request in Plaintiffs possession.
        Discovery is ongoing. Plaintiff reserves the right to supplement and/or amend this
        response in the future.

  2.    Objection. Irrelevant, unduly burdensome, and not reasonably calculated to lead to
        the discovery of admissible evidence as Plaintiff is not making a claim for lost
        wages.

  3.    None in Plaintiff's possession other than records provided in response to Request it/1.
        Discovery is ongoing. Plaintiff reserves the right to supplement and/or amend this
        response in the future.

  4.    Attached are all documents responsive to this request in Plaintiff's possession.
        Discovery is ongoing. Plaintiff reserves the right to supplement and/or amend this
        response in the future.

  5.    None in Plaintiff's possession other than records provided in response to Request #4.
        Discovery is ongoing. Plaintiff reserves the right to supplement and/or amend this
        response in the future.

  6.    Attached are all photographs responsive to this request in Plaintiff's possession.
        Discovery is ongoing. Plaintiff reserves the right to supplement and/or amend this
        response in the future.

  7     Objection. Plaintiff objects to any information protected by the attorney work-
        product or attorney-client privilege. Without waiving said objection, Plaintiff states:
        none in Plaintiff's possession. Discovery is ongoing. Plaintiff reserves the right to
        supplement and/or amend this response in the future.

  8.    None at this time other than documents provided in response to other requests.
        Discovery is ongoing. Plaintiff reserves the right to supplement and/or amend this
        response in the future.

  9.    None

  10.   None

  11.   None

  12.   None

  13.   Not applicable as Plaintiff is not/has never been a Medicare or Medicaid beneficiary.

  14.   Not applicable as Plaintiff is not asserting a claim for lost wages.
    Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 52 of 74




       15.    Not applicable as Plaintiff is not/has never been a Medicaid beneficiary.

       16.    Not applicable as Plaintiff is not asserting a claim for lost wages.

       17.    Objection. Plaintiff objects on the grounds that this request is overly broad and
              ambiguous. Moreover, it seeks personal information completely irrelevant to any
              material issue at hand and is not reasonably calculated to lead to the discovery of
              admissible evidence. Without waiving said objection, Plaintiff states: none in
              Plaintiff's possession. Discovery is ongoing. Plaintiff reserves the right to
              supplement and/or amend this response in the future.

       18.    Undersigned counsel is in the process of determining whether Plaintiff's shoes are
              still in her possession. Discovery is ongoing. Plaintiff reserves the right to
              supplement and/or amend this response in the future.


                                CERTIFICATE OF SERVICE

      IHEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to

Joseph B. Stokes, III, Esq., Saalfield Shad, PA, 245 Riverside Avenue, Suite 400, Jacksonville,

FL 32202, via the Florida Courts E-Filing Portal Service in accordance with Rule 2.516, Florida

Rules of Judicial Administration, this 5th day of May 2021.



                                              MORGAN & MORGAN

                                              /s/ Jeffrey M Moody
                                              JEFFREY M. MOODY, ESQ.
                                              FBN: 0160570
                                              76 South Laura Street, Suite 1100
                                              Jacksonville, Florida 32202
                                              Primary: jmoody@forthepeople.com
                                              Secondary: sbuckland@forthepeople.com
                                              Phone: (904) 398-2722
                                              Facsimile: (904) 361-4473
                                              Attorney for Plaintiff
            Case 1:21-cv-00114-MW-GRJ
Filing # 126400885                      Document
                   E-Filed 05/07/2021 02:37:21 PM1-1 Filed 07/09/21 Page 53 of 74



                                                              IN THE CIRCUIT COURT, SEVENTH
                                                              JUDICIAL CIRCUIT, IN AND FOR
                                                              ALACHUA COUNTY, FLORIDA

                                                              CASE NO.:       01-2021-CA-0505
                                                              DIVISON:        J

        DONNA EDMONDS,

               Plaintiff,

        vs.


        BEST BUY STORES, L.P.
        d/b/a BEST BUY,

               Defendant.
                                               /

         DEFENDANT'S PRIVILEGE LOGIN RESPONSE TO PLAINTIFF'S REQUEST FOR

               COMES NOW Defendant, BEST BUY STORES, L.P., d/b/a BEST BUY, by and through

        the undersigned attorneys, hereby files the following Privilege Log in Response to Plaintiff's

        Request for Production as follows:

               3.      All photographs of the area involved in the subject incident.

               RESPONSE: Defendant's attorneys are in possession of 2 photographs of the alleged
               incident area taken on November 29, 2019.

               4.      All photographs of the subject metal barriers involved in the subject incident.

              RESPONSE: Defendant's attorneys are in possession of 2 photographs of the alleged
              incident area taken on November 29, 2019.



                            [THIS SECTION INTENTIONALLY LEFT BLANK]




                                    "2021 CA 000505" 126400885 Filed at Alachua County Clerk 05/07/2021 02:37:25 PM EDT
   Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 54 of 74



                               CERTIFICATE OF SERVICE

      IHEREBY CERTIFY that a true and correct copy of the foregoing has been e-filed with

the Clerk of the Court by using the Florida Courts Portal system and furnished to the following

named addressees via email on this 7th day of May 2021:

       Jeffrey M. Moody, Esquire
       Morgan & Morgan, PA.
       76 South Laura Street, Suite 1100
       Jacksonville, FL 32202
       Email: jmoody@forthepeople.com; sbuckland@forthepeople.com
       Telephone: 904-398-2722
       Facsimile: 904-361-4473
       Attorneys for Plaintiff

                                    SAALFIELD SHAD, P.A.

                                    /s/ Joseph B. Stokes, III

                                    JOSEPH B. STOKES, III, ESQUIRE
                                    Florida Bar Number: 897183
                                    Email (Primary) jstokes@saalfieldlaw.com
                                    Email (Secondary) llovein@saalfieldlaw.com;
                                    khosea@saalfieldlaw.com
                                    RUBY JO CATHERINE SMITH, ESQUIRE
                                    Florida Bar Number: 112741
                                    Email (Primary) rjcs@saalfieldlaw.com
                                    245 Riverside Avenue, Suite 400
                                    Jacksonville, FL 32202
                                    904-355-4401 (phone)
                                    904-355-3503 (facsimile)
                                    Attorneys for Defendant




                                              2
            Case 1:21-cv-00114-MW-GRJ
Filing # 126400885                      Document 1-1 Filed 07/09/21 Page 55 of 74
                   E-Filed 05/07/2021 02:37:21 PM



                                                               IN THE CIRCUIT COURT, SEVENTH
                                                               JUDICIAL CIRCUIT, IN AND FOR
                                                               ALACHUA COUNTY, FLORIDA

                                                               CASE NO.:       01-2021-CA-0505
                                                               DIVISON:        J

        DONNA EDMONDS,

               Plaintiff,

        vs.


        BEST BUY STORES, L.P.
        d/b/a BEST BUY,

               Defendant.
                                                /

                     DEFENDANT'S RESPONSE TO PLAINTIFF'S REQUEST FOR

               COMES NOW Defendant, BEST BUY STORES, L.P., d/b/a BEST BUY, by and through

        the undersigned attorneys and pursuant to Rule 1.350 of the Florida Rules of Civil Procedure,

        hereby responds to Plaintiff's Request to Produce, following a grant of extension of time by

        Plaintiff and within the time agreed upon between the parties, as follows:

               1.      All statements made by any witnesses to the subject incident at the subject place of
        business located at 3750 Southwest Archer Road, Gainesville, Alachua County, Florida.

               RESPONSE: Defendant objects to this request on the basis it seeks material prepared
               in anticipation of litigation that is work product. Notwithstanding and without
               waiving stated objections, none.

               2.      All statements made by the Plaintiff pertaining to or concerning the subject
        incident.

               RESPONSE: None.

               3.      All photographs of the area involved in the subject incident.

               RESPONSE: Defendant objects to this request on the basis that it seeks material
               prepared in anticipation of litigation that is work product. See Defendant's Privilege
               Log.




                                     "2021 CA 000505" 126400885 Filed at Alachua County Clerk 05/07/2021 02:37:25 PM EDT
    Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 56 of 74



        4.     All photographs of the subject metal barriers involved in the subject incident.

       RESPONSE: Defendant objects to this request on the basis that it seeks material
       prepared din anticipation of litigation that is work product. See Defendant's Privilege
       Log.

         5.      A copy of any and all insurance agreements, insurance policies, or agreements of
any kind under which any person or company carrying on an insurance business may be liable to
satisfy part of all of a judgment that may be entered in this action or to indemnify or reimburse any
payments made to satisfy any such judgment or settlement, including but not limited to a certified
copy of the declarations sheet as to each such policy.

       RESPONSE: Defendant objects to providing excess carrier information. The
       primary policy is more than adequate to cover this alleged loss. Subject to and without
       waiving said objection, please see attached primary policy declaration pages.

       6.      A copy of any incident/accident report or other documents done in the ordinary
course of business containing information about the incident alleged in the Complaint, completed
by you, or your agents, representatives, or employees surrounding the subject incident.

       RESPONSE: Defendant objects to this request on the basis that it seeks material
       prepared in anticipation of litigation that is work product. Not withstanding and
       without waiving stated objections, none.

        7.      Any and all inspection or check-off sheets or other documents showing who
perfouned inspections, what kind of inspections were performed, the times of the inspections, or
other information about the inspections that might have been done on the date of the subject
incident, as well as the five (5) days before the date of the subject incident in the area where the
Plaintiff fell.

       RESPONSE: Defendant objects to this request on the basis it is overly broad, vague,
       ambiguous, not reasonably limited in time and scope, irrelevant and not reasonably
       calculated to lead to the discovery of admissible evidence.

        8.      Any and all documents relating to any inspections that may have been done on the
date of the subject incident, the five (5) days before the date of the subject incident, and the five
(5) days after the date of the subject incident at the Defendant's premises.

       RESPONSE: Defendant objects to this request on the basis it is overly broad, not
       reasonably limited in time and scope, and irrelevant to any party's claim or defense
       and the proportional needs of the case in light of the issues in the matter. The request
       encompasses the entire premises, which includes many areas of the store having no
       relevance to the area where Plaintiff's alleged slip and fall accident occurred. It is also
       not limited to the day of the Plaintiff's alleged incident. Without waiving said
       objections, Defendant is not in possession of any written documents concerning
       inspection performed by the employees relevant to the area where the Plaintiffs
       alleged incident occurred. Defendant does not document its ongoing inspections


                                                 2
    Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 57 of 74



        throughout the day performed by its team members to the area where the Plaintiff's
        alleged incident occurred.

        9.      Time sheets, clock cards, or any other documents showing the hours and time
worked by any employees working on the date of the subject incident, with responsibilities for
inspecting the premises for dangerous conditions or maintaining the premises.

       RESPONSE: Defendant objects to this request on the basis it is overly broad, not
       reasonably limited in time and scope, and irrelevant to any party's claim or defense
       or the proportional needs of the case in light of the issues in this matter. The basis for
       these objections include the fact that there are employees who were assigned to be
       working in areas of the store nowhere near where Plaintiffs alleged incident occurred
       and who have no knowledge whatsoever about the facts and circumstances at issue in
       this case. Additionally, there may have been employees who worked on the date of the
       Plaintiffs accident, but at times early in the morning or later in the day who would
       not have been in the store at the time of the Plaintiff's alleged incident. Without
       waiving said objections, the only individual reasonably believed to have knowledge
       regarding the Plaintiffs alleged incident is Jason Forms.

        10.     Inspection sheets and/or other documents for inspections that were used on the date
of the subject incident, or that are now used by employees at Defendant's premises for inspections.

       RESPONSE: Defendant objects to this request on the basis it is overly broad, vague,
       ambiguous, not reasonably limited in time and scope, irrelevant and not reasonably
       calculated to lead to the discovery of admissible evidence. Without waiving said
       objections, no written documents for the specific area where the alleged incident took
       place prior to the alleged incident.

         11.   A true and correct copy of any contract(s) or agreement(s) with any entity(ies) used
by Defendant with any responsibilities for inspecting your premises for dangerous conditions or
for training your employees about such.

       RESPONSE: Defendant objects to this request on the basis it is overly broad, vague,
       ambiguous, not reasonably limited in time and scope, irrelevant and not reasonably
       calculated to lead to the discovery of admissible evidence. Without waiving said
       objections, no written documents for the specific area where the alleged incident took
       place prior to the alleged incident.

        12.     A true and correct copy of any and all written inspection, maintenance procedures,
or policies in place on the date of the subject incident at Defendant's premises.

       RESPONSE: Defendant objects to this request on the basis it is overly broad, vague,
       ambiguous, not reasonably limited in time and scope, seeks proprietary information,
       irrelevant and not reasonably calculated to lead to the discovery of admissible
       evidence. Subject to and without waiving said objections, written inspection,
       maintenance procedures, or polices regarding the area where the alleged incident
       occurred have been requested and, to the extent they exist, will be provided subject
       to a mutually agreeable confidentiality agreement/protective order.
                                                3
    Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 58 of 74



        13.     A true and correct copy of any and all safety manuals or videos, inspection manuals
or videos, or training manuals or videos that any employee who was working on the date of the
subject incident, with responsibilities for inspecting the premises for dangerous conditions or
maintaining the premises, may have received from Defendant.

       RESPONSE: Defendant objects to this request on the basis it is overly broad, vague,
       ambiguous, not reasonably limited in time and scope, seeks proprietary information,
       irrelevant and not reasonably calculated to lead to the discovery of admissible
       evidence. Subject to and without waiving said objections, written inspection,
       maintenance procedures, or polices regarding the area where the alleged incident
       occurred have been requested and, to the extent they exist, will be provided subject
       to a mutually agreeable confidentiality agreement/protective order.

        14.    A true and correct copy of your written procedure for inspection of the grounds,
sidewalks, pathways, common walkways, and landscaping that was in existence on the date of the
subject incident.

       RESPONSE: Defendant objects to this request on the basis it is overly broad, vague,
       ambiguous, not reasonably limited in time and scope, seeks proprietary information,
       irrelevant and not reasonably calculated to lead to the discovery of admissible
       evidence. Subject to and without waiving said objections, written procedure for
       inspection of the grounds, sidewalks, pathways, and common walkways in effect on
       the date of Plaintiff's alleged incident have been requested and, to the extent they
       exist, will be provided subject to a mutually agreeable confidentiality
       agreement/protective order.

       15.     A true and correct copy of any document or list with the names, addresses,
telephone numbers, dates of birth, social security numbers, duties, responsibilities, and job
descriptions of all employees working for the Defendant with responsibilities for inspecting the
premises for dangerous conditions or maintaining the premises.

       RESPONSE: Defendant objects to this request on the basis it is overly broad, not
       reasonably limited in time and scope, seeks private and confidential information of
       non-parties, and irrelevant to any party's claim or defense or the proportional needs
       of the case in light of the issues in the matter. The basis for these objections include
       the fact that there is no date limitation whatsoever to Plaintiffs request. Further,
       there are employees who were assigned to be working in areas of the store on the date
       of this alleged incident who were nowhere near where Plaintiff's alleged incident
       occurred and who have no knowledge whatsoever about the facts and circumstances
       at issue in this case. Additionally, there may have been employees who worked on the
       date of the Plaintiff's incident, but at times early in the morning or later at night, who
       were not in the store at the time of Plaintiffs alleged incident. Without waiving said
       objections, Defendant identifies in its Answers to Interrogatories Jason Forms as the
       only individual Defendant reasonably believes may have knowledge regarding the
       Plaintiffs alleged incident.




                                                4
    Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 59 of 74



        16.    A true and correct copy of any document or list with the names, addresses,
telephone numbers, dates of birth, social security numbers, duties, responsibilities, and job
descriptions of all employees on duty at the subject location on the date of the subject incident.

       RESPONSE: Defendant objects to this request on the basis it is overly broad, not
       reasonably limited in time and scope, seeks private and confidential information of
       non-parties, and irrelevant to any party's claim or defense or the proportional needs
        of the case in light of the issues in the matter. The basis for these objections include
        the fact that there are employees who were assigned to be working in areas of the
        store on the date of this alleged incident who were nowhere near where Plaintiff's
        alleged incident occurred and who have no knowledge whatsoever about the facts and
        circumstances at issue in this case. Additionally, there may have been employees who
       worked on the date of the Plaintiff's incident, but at times early in the morning or
       later at night, who were not in the store at the time of Plaintiff's alleged incident.
       Without waiving said objections, Defendant identifies in its Answers to
       Interrogatories Jason Forms as the only individual Defendant reasonably believes
       may have knowledge regarding the Plaintiff's alleged incident.

        17.    A true and correct copy of any and all documents provided to the employees of the
Defendant who were on duty on the date of the subject incident, explaining maintenance and safety
precautions at Defendant's premises.

       RESPONSE: Defendant objects to this request on the basis it is overly broad, vague,
       ambiguous, not reasonably limited in time and scope, seeks proprietary information,
       irrelevant and not reasonably calculated to lead to the discovery of admissible
       evidence. Subject to and without waiving said objections, documents provided to the
       employees of the Defendant who were on duty on the date of the subject incident,
       explaining maintenance and safety precautions regarding the area of the alleged
       incident at Defendant's premises in effect on the date of Plaintiff's alleged incident
       have been requested and, to the extent they exist, will be provided subject to a
       mutually agreeable confidentiality agreement/protective order.

        18.   A true and correct copy of any and all written complaints or documents showing
claims or complaints made as to employees and/or customers and/or vendors falling or tripping on
Defendant's premises within the last five (5) years in a manner substantially similar to that alleged
in the Complaint.

       RESPONSE: Defendant objects to this request on the basis it is overly broad, unduly
       burdensome, seeks to invade the privacy rights of third parties, not reasonably limited
       in time and scope, and irrelevant to any party's claim or defense or the proportional
       needs of the case in light of the issues in this matter. The basis for these objections
       includes the fact that the request is not limited to a reasonable time period, and does
       not specify what Plaintiff deems to be a substantially similar manner, thus making
       the request overly broad, and vague and ambiguous as to the type of trip and fall
       incident sought. This request would encompass every incident where an alleged
       falling or tripping incident occurred regardless of the circumstances or reasons.
       Defendant further objects to this request on the basis it seeks material prepared in

                                                 5
    Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 60 of 74



        anticipation of litigation that is work product. Incident Reports and other claim
        material are prepared primarily to assist in possible future litigation. Further,
        Plaintiff has not established and cannot establish a substantial need for the incident
        reports and that the Plaintiff is unable to obtain the substantial equivalent by other
        means.

        19.     A true and correct copy of any and all photographs taken of the incident scene.

        RESPONSE: Please see response to Request Nos. 3 and 4 above.

       20.     Any and all footage from CCTV/security/surveillance cameras that depict the
events alleged in the complaint.

        RESPONSE: None.

        21.     Any and all footage from CCTV/security/surveillance cameras that depict Plaintiff
regardless of location on the subject premises for the entire date of the subject incident.

        RESPONSE: None.

        22.    Any and all footage from CCTV/security/surveillance cameras that depict the
subject incident.

        RESPONSE: None.

        23.     Any and all footage from CCTV/security/surveillance cameras that depict the area
where the subject incident occurred for the period of time beginning four (4) hours immediately
prior to the subject incident, and ending four (4) hours immediately after the subject incident.

        RESPONSE: None.

        24.    Any and all footage from CCTV/security/surveillance cameras located inside the
subject location for the entire interior of the premises for the 24-hour period of time immediately
preceding the subject incident.

        RESPONSE: None.

         25.     List of all trip and fall incidents that occurred at the subject location for the three
(3) year period of time immediately preceding the subject incident. (NOTE: for all responsive
incidents, please identify (i) date of incident; (ii) location in premises where the incident occurred;
and (iii) a brief description of the incident such that the Court can determine substantial similarity
to the subject incident).

       RESPONSE: Defendant objects to this request on the basis it is overly broad, unduly
       burdensome, seeks to invade the privacy rights of third parties, not reasonably limited
       in time and scope, and irrelevant to any party's claim or defense or the proportional
       needs of the case in light of the issues in this matter. The basis for these objections
       includes the fact that the request is not limited to a reasonable time period, and does

                                                   6
   Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 61 of 74




       not specify what Plaintiff deems to be a substantially similar manner, thus making
       the request overly broad, and vague and ambiguous as to the type of trip and fall
       incident sought. This request would encompass every incident where an alleged
       falling or tripping incident occurred regardless of the circumstances or reasons.

        26.     Any and all documents including, but not limited to, rental agreements, purchase
orders, contracts, safety manuals, instruction manuals, or diagrams, regarding the rental/purchase
of the subject metal barriers.

       RESPONSE: This information has been requested and will be provided upon receipt,
       if available.

                                CERTIFICATE OF SERVICE

      IHEREBY CERTIFY that a true and correct copy of the foregoing has been e-filed with

the Clerk of the Court by using the Florida Courts Portal system and furnished to the following

named addressees via email on this 7th day of May 2021:

       Jeffrey M. Moody, Esquire
       Morgan & Morgan, P.A.
       76 South Laura Street, Suite 1100
       Jacksonville, FL 32202
       Email: jmoody@forthepeople.com; sbuckland@forthepeople.com
       Telephone: 904-398-2722
       Facsimile: 904-361-4473
       Attorneys for Plaintiff

                                     SAALFIELD SHAD, P.A.

                                     /s/ Joseph B. Stokes, III

                                     JOSEPH B. STOKES, III, ESQUIRE
                                     Florida Bar Number: 897183
                                     Email (Primary) jstokes@saalfieldlaw.com
                                     Email (Secondary) llovein@saalfieldlaw.com;
                                     khosea@saalfieldlaw.com
                                     RUBY JO CATHERINE SMITH, ESQUIRE
                                     Florida Bar Number: 112741
                                     Email (Primary) rjcs@saalfieldlaw.com
                                     245 Riverside Avenue, Suite 400
                                     Jacksonville, FL 32202
                                     904-355-4401 (phone)
                                     904-355-3503 (facsimile)
                                     Attorneys for Defendant


                                                7
              Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 62 of 74
Filing # 126400885 E-Filed 05/07/2021 02:37:21 PM



                                                                IN THE CIRCUIT COURT, SEVENTH
                                                                JUDICIAL CIRCUIT, IN AND FOR
                                                                ALACHUA COUNTY, FLORIDA

                                                                CASE NO.:       01-2021-CA-0505
                                                                DIVISON:        J

        DONNA EDMONDS,

                Plaintiff,

        vs.


        BEST BUY STORES, L.P.
        dib/a BEST BUY,

                Defendant.


                    DEFENDANT'S NOTICE OF SERVING UNVERIFIED ANSWERS
                       TO PLAINTIFF'S FIRST SET OFINTERROGATORIES

                COMES NOW Defendant, BEST BUY STORES, L.P., d/b/a BEST BUY, by and through

        the undersigned attorneys and pursuant to the applicable Florida Rules of Civil Procedure, following

        a grant of extension of time by Plaintiff and within the time agreed upon between the parties,

        hereby gives Notice of Serving Unverified Answers to Plaintiff's First Set of Interrogatories.




                             [THIS SECTION INTENTIONALLY LEFT BLANK]




                                      "2021 CA 000505" 126400885 Filed at Alachua County Clerk 05/07/2021 02:37:25 PM EDT
   Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 63 of 74




                               CERTIFICATE OF SERVICE

      IHEREBY CERTIFY that a true and correct copy of the foregoing has been e-filed with

the Clerk of the Court by using the Florida Courts Portal system and furnished to the following

named addressees via email on this 7th day of May 2021:

       Jeffrey M. Moody, Esquire
       Morgan & Morgan, P.A.
       76 South Laura Street, Suite 1100
       Jacksonville, FL 32202
       Email: jmoody@forthepeople.com, sbuckland@forthepeople.com
       Telephone: 904-398-2722
       Facsimile: 904-361-4473
       Attorneys for Plaintiff

                                    SAALFIELD SHAD, P.A.

                                    /s/ Joseph B. Stokes, III

                                    JOSEPH B. STOKES, III, ESQUIRE
                                    Florida Bar Number: 897183
                                    Email (Primary) istokes@saalfieldlaw.com
                                    Email (Secondary) llovein@saalfieldlaw.com;
                                    khosea@saalfieldlaw.com
                                    RUBY JO CATHERINE SMITH, ESQUIRE
                                    Florida Bar Number: 112741
                                    Email (Primary) rjcs@saalfieldlaw.com
                                    245 Riverside Avenue, Suite 400
                                    Jacksonville, FL 32202
                                    904-355-4401 (phone)
                                    904-355-3503 (facsimile)
                                    Attorneys for Defendant




                                              2
            Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 64 of 74
Filing # 128568215 E-Filed 06/11/2021 10:36:37 AM



                                                               IN THE CIRCUIT COURT, SEVENTH
                                                               JUDICIAL CIRCUIT, IN AND FOR
                                                               ALACHUA COUNTY, FLORIDA

                                                               CASE NO.:       01-2021-CA-0505
                                                               DIVISON:        J


        DONNA EDMONDS,

               Plaintiff,

        vs.


        BEST BUY STORES, L.P.
        d/b/a BEST BUY,

               Defendant.


                       NOTICE OF SERVICE OF PROPOSAL FOR SETTLEMENT

               PLEASE TAKE NOTICE that Plaintiff, DONNA EDMONDS, by and through the

        undersigned attorney, has served a Proposal For Settlement upon Defendant, BEST BUY STORES,

        L.P. d/b/a BEST BUY, this 11th day of June 2021.



                                        CERTIFICATE OF SERVICE

               IHEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to

        Joseph B. Stokes, III, Esq., Saalfield Shad, PA, 245 Riverside Avenue, Suite 400, Jacksonville,

        FL 32202, via the Florida Courts E-Filing Portal Service in accordance with Rule 2.516, Florida

        Rules of Judicial Administration, this 11th day of June 2021.




                                     "2021 CA 000505" 128568215 Filed at Alachua County Clerk 06/11/2021 10:36:41 AM EDT
Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 65 of 74




                               MORGAN & MORGAN

                               /s/ Jeffrey M Moody
                               JEFFREY M. MOODY, ESQ.
                               FBN: 0160570
                               76 South Laura Street, Suite 1100
                               Jacksonville, Florida 32202
                               Primary: jmoody@forthepeople.com
                               Secondary: sbuckland@forthepeople.com
                               Phone: (904) 398-2722
                               Facsimile: (904) 361-4473
                               Attorney for Plaintiff
            Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 66 of 74
Filing # 128939269 E-Filed 06/17/2021 10:29:48 AM


                                                               IN THE CIRCUIT COURT, SEVENTH
                                                               JUDICIAL CIRCUIT, IN AND FOR
                                                               ALACHUA COUNTY, FLORIDA

                                                               CASE NO.:       01-2021-CA-0505
                                                               DIVISON:        J
        DONNA EDMONDS,

               Plaintiff,
        vs.


        BEST BUY STORES, L.P.
        d/b/a BEST BUY,

               Defendant.


                            NOTICE OF TAKING DEPOSITION DUCES TECUM

               PLEASE TAKE NOTICE that on Thursday, October 14, 2021 beginning at 10:30 a.m.

        the undersigned attorney for Defendant, Best Buy Stores, L.P., will take the deposition of

        DONNA EDMONDS, before Scribe Associates, Inc., 201 SE 2nd Avenue, Suite 207, Gainesville,

        Florida 32601 (phone: 352-377-6852), or other Notary Public authorized by law to take

        depositions. Said deposition is to be taken for discovery purposes, for use as evidence, for use at

        trial, or for such other purpose as authorized by law and the Florida Rules of Civil Procedure, and

        shall be continued from day to day until completed. Deponent is to bring with her to the deposition

        the footwear she was wearing at the time of the incident alleged in the Complaint

       Individuals with disabilities needing a reasonable accommodation to participate in this
       proceeding should contact Joseph B. Stokes, III, Esquire no later than seven (7) days (or if less
       than 7 days as soon as possible) prior to the proceeding at 904/355-4401; or if hearing impaired,
       1-800-955-8771 (TDD); or 1-800-955-8770 (V); via Florida Relay Service.

                                        CERTIFICATE OF SERVICE

              IHEREBY CERTIFY that a true and correct copy of the foregoing has been e-filed with

        the Clerk of the Court by using the Florida Courts Portal system and furnished to the following

        named addressees via email on this 17th day of June 2021:




                                     "2021 CA 000505" 128939269 Filed at Alachua County Clerk 06/17/2021 10:29:53 AM EDT
Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 67 of 74



  Jeffrey M. Moody, Esquire
  Morgan & Morgan, P.A.
  76 South Laura Street, Suite 1100
  Jacksonville, FL 32202
  Email: jmoody@forthepeople.com; sbuckland@forthepeople.com
  Telephone: 904-398-2722
  Facsimile: 904-361-4473
  Attorneys for Plaintiff

                            SAALFIELD SHAD, P.A.

                            /s/ Joseph B. Stokes, III

                            JOSEPH B. STOKES, III, ESQUIRE
                            Florida Bar Number: 897183
                            Email (Primary) istokes@saalfieldlaw.com
                            Email (Secondary) llovein@saalfieldlaw.com;
                            khosea@saalfieldlaw.com
                            RUBY JO CATHERINE SMITH, ESQUIRE
                            Florida Bar Number: 112741
                            Email (Primary) rjcsmith@saalfieldlaw.com
                            245 Riverside Avenue, Suite 400
                            Jacksonville, FL 32202
                            904-355-4401 (phone)
                            904-355-3503 (facsimile)
                            Attorneys for Defendant




                                      2
          Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 68 of 74
Filing # 130325811 E-Filed 07/09/2021 09:46:14 AM


                                                             IN THE CIRCUIT COURT, SEVENTH
                                                             JUDICIAL CIRCUIT, IN AND FOR
                                                             ALACHUA COUNTY, FLORIDA

                                                             CASE NO.:      01-2021-CA-0505
                                                             DIVISON:       J
        DONNA EDMONDS,

               Plaintiff,
        vs.


        BEST BUY STORES, L.P.
        d/b/a BEST BUY,

               Defendant.


                               DEFENDANT, BEST BUY STORES, L.P.'s
                              NOTICE OF FILING NOTICE OF REMOVAL

               Defendant, Best Buy Stores, L.P., by and through its undersigned attorneys, and pursuant

        to 28 U.S.C. §1332, §1441, and §1446, hereby gives notice that it has this date filed with the U.S.

        District Court for the Northern District of Florida, Gainesville Division, a Notice of Removal. A

        copy of the Notice of Removal (without Exhibits) is attached hereto as Exhibit "A."

                                        CERTIFICATE OF SERVICE

              IHEREBY CERTIFY that a true and correct copy of the foregoing has been e-filed with
        the Clerk of the Court by using the Florida Courts Portal system and furnished to the following
        named addressees via email on this 9th day of July, 2021:
               Jeffrey M. Moody, Esquire
               Morgan & Morgan, P.A.
               76 South Laura Street, Suite 1100
               Jacksonville, FL 32202
               Email: jmoody@forthepeople.com; sbuckland@forthepeople.com
               Telephone: 904-398-2722
               Facsimile: 904-361-4473
               Attorneys for Plaintiff
                                             SAALFIELD SHAD, P.A.

                                             /s/ Joseph B. Stokes, III

                                             JOSEPH B. STOKES, III, ESQUIRE
Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 69 of 74




                          Florida Bar Number: 897183
                          Email (Primary) jstokes@saalfieldlaw.com
                          Email (Secondary) llovein@saalfieldlaw.com;
                          khosea@saalfieldlaw.com
                          RUBY JO CATHERINE SMITH, ESQUIRE
                          Florida Bar Number: 112741
                          Email (Primary) rjcsmith@saalfieldlaw.com
                          245 Riverside Avenue, Suite 400
                          Jacksonville, FL 32202
                          904-355-4401 (phone)
                          904-355-3503 (facsimile)
                          Attorneys for Defendant




                                   2
  Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 70 of 74




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF FLORIDA
                            GAINESVILLE DIVISION

DONNA EDMONDS,

      Plaintiff,
vs.                                          CASE NO.:

BEST BUY STORES, L.P., d/b/a
BEST BUY,

      Defendant.
                                       /

                    DEFENDANT'S NOTICE OF REMOVAL

      Defendant Best Buy Stores, L.P., (hereinafter "Defendant"), by and through

its undersigned attorneys and pursuant to 28 U.S.C. § 1446, files with this Court a

Notice of Removal of the above-captioned matter from the Seventh Judicial Circuit,

in and for Alachua County, Florida. In support of the removal of this action,

Defendant states as follows:

      1. Plaintiff Donna Edmonds has filed a civil action in the Circuit Court,

Seventh Judicial Circuit, in and for Alachua County, Florida, Case No. 21-CA-

00505, for claimed injuries allegedly due to an incident in which Ms. Edmonds

allegedly tripped and fell on the Defendant's premises on November 29, 2019 in

Alachua County, Florida. True and correct copies of all process and pleadings served

by or upon Defendant, as provided by 28 U.S.C. § 1446(a), are attached hereto as

Exhibit "A".
  Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 71 of 74




       2. Defendant removes this action on the basis of diversity jurisdiction

pursuant to 28 U.S.C. § 1332 and § 1441.

       3. At the time of the incident alleged in Plaintiff's Complaint, Plaintiff was

and remains a citizen and resident of Gilchrist County, Florida. (Complaint ¶ 2).

       4. Defendant, at all relevant times, has been a domiciliary of the State of

Minnesota, is incorporated in Virginia, and has its principal place of business in

Minnesota.

       5. The Complaint alleges the damages "exceed Thirty Thousand Dollars

($30,000.00)." (Complaint ¶1). Plaintiffs claimed damages include: bodily injury,

pain and suffering, disability, disfigurement, permanent and significant scarring,

mental anguish, loss of capacity for enjoyment of life, hospitalization expenses,

medical and nursing care and treatment, loss of earnings, loss of ability to earn

money, and aggravation of a previously existing condition. (Complaint ¶12).

Plaintiff claims these losses are either permanent or continuing and will continue to

be suffered in the future. (Id.).

      6.     On June 11, 2021, the Plaintiff served a Proposal for Settlement,

attached hereto as Exhibit "B," on Defendant in the amount of $500,000.00.

Therefore, the amount in controversy exceeds $75,000.00. (See McPhail v. Deere &

Co., 529 F.3d 947, 956 (10th Cir. 2008) (A plaintiff's reasonable proposed

settlement amount is relevant evidence of the amount in controversy.)


                                         2
  Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 72 of 74




       7.    According to the Plaintiff's medical billing records received to date,

Defendant is aware of the following medical expenses alleged by the Plaintiff as a

result of the alleged incident. The billing records are attached hereto as Exhibit "C."

      Shands at the University of Florida                         $4,961.00

      OF Health                                                  $14,531.00

      Kinetix Physical Therapy                                    $15,789.75

      TOTAL:                                                      $35,011.75

      8.     As listed above, Plaintiff's current known medical expenses are

$35,011.75. However, it is unknown if these amounts include the right hip

endoscopic gluteus medius repair, IT band release, and trochanteric bursa excision

the Plaintiff underwent on March 2, 2021, as discussed in the Plaintiff's University

of Florida Health Department of Orthopaedics records (attached hereto as Exhibit

"D"). The surgical bills would likely increase the amount of Plaintiff's medical

expenses by a number, either close to or exceeding $75,000.00. In addition to

medical damages, the Plaintiff is claiming pain and suffering and mental anguish.

      9.    Defendant has filed this Notice of Removal within thirty (30) days of

service of Plaintiff's Proposal for Settlement on June 11, 2021. Therefore, this

Notice of Removal is timely.




                                          3
  Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 73 of 74




       10. Pursuant to 28 U.S.C. § 1446(d), Defendant has given written notice of

this removal to all parties and has filed a copy of this Notice of Removal in the

Circuit Court, Seventh Judicial Circuit, in and for Alachua County, Florida.

       11. The United States District Court for the Northern District of Florida,

Gainesville Division, encompasses the location of the State Court action. Thus,

Defendant may properly remove the State Court action to this District Court pursuant

to 28 U.S.C. §1441(a).

       12.    The amount in controversy in this case is greater than $75,000.00

exclusive of interest and costs, and there is complete diversity between the parties.

Therefore, this United States District Court has original jurisdiction pursuant to 28

U.S.C. §1332.

       13. Pursuant to the rules of this Court, Defendant has submitted the $400.00

filing fee.

       WHEREFORE, the Defendant respectfully requests that this Court accept the

removal of this action from the Circuit Court, Seventh Judicial Circuit, in and for

Alachua County, Florida.

                         CERTIFICATE OF SERVICE

      IHEREBY CERTIFY that a true and correct copy of the foregoing has been

e-filed with the Clerk of the Court by using the Florida Courts Portal system and

furnished to the following named addressees via email on this 9' day of July 2021:


                                         4
Case 1:21-cv-00114-MW-GRJ Document 1-1 Filed 07/09/21 Page 74 of 74




   Jeffrey M. Moody, Esquire
   Morgan & Morgan, P.A.
   76 South Laura Street, Suite 1100
   Jacksonville, FL 32202
   Email: jmoody@forthepeople.com; sbuckland@forthepeople.corn
   Telephone: 904-398-2722
   Facsimile: 904-361-4473
   Attorneys for Plaintiff

                          SAALFIELD SHAD, P.A.

                          /s/ Joseph B. Stokes, III

                          JOSEPH B. STOKES, III, ESQUIRE
                          Florida Bar Number: 897183
                          Email (Primary) jstokes@saalfieldlaw.com
                          Email (Secondary) llovein@saalfieldlaw.com;
                          khosea@saalfieldlaw.com
                          RUBY JO CATHERINE SMITH, ESQUIRE
                          Florida Bar Number: 112741
                          Email (Primary) rjcsmith@saalfieldlaw.com
                          245 Riverside Avenue, Suite 400
                          Jacksonville, FL 32202
                          904-355-4401 (phone)
                          904-355-3503 (facsimile)
                          Attorneys for Defendant




                                  5
